MONCURE, P.,
concurred in the opinion of Judge Joynes, except upon the question whether Eerguson’s petition was barred by the statute. Upon that point he expressed no opinion, saying that he had not examined it.
All the judges concurred in affirming the decree in the James River and Kanawha Company against Littlejohn, concurring in the opinion of Joynes, J., except that Judge Rives said he expressed no opinion on the weight that was to be given to Eerguson’s answer.
The James River and Kanawha Company v. Littlejohn, affirmed.
Littlejohn v. Ferguson & als., reversed.